   Case: 4:20-cv-01685-SEP Doc. #: 8 Filed: 08/11/21 Page: 1 of 1 PageID #: 30




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
            Plaintiff,                             )
                                                   )
     v.                                            )          No. 4:20-cv-01685-SEP
                                                   )
 CO1, et al.,                                      )
                                                   )
            Defendants.                            )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiff’s motion to proceed in forma pauperis on

appeal. Doc. [7]. When this Court dismissed Plaintiff’s case, it certified in writing that an

appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3) (providing that “[a]n appeal

may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good

faith”). It is not apparent that Plaintiff now seeks appellate review of any issue that is not

frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962) (explaining that “good

faith” is “judged by an objective standard,” and that it is “demonstrated when [plaintiff] seeks

appellate review of any issue not frivolous”). The Court will therefore deny the motion.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis on appeal (Doc. [7]) is DENIED.

Dated this 11th day of August, 2021.




                                                   SARAH E. PITLYK
                                                   UNITED STATES DISTRICT JUDGE
